COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                         §

 AMO Enterprises, Inc.,                      §              No. 08-17-00002-CV

                      Appellant,             §                Appeal from the

 v.                                          §               327th District Court

 Ramon Perez                                 §            of El Paso County, Texas

                      Appellee.              §             (TC# 2014DCV0855)

                                             §

                                         ORDER

        The Court GRANTS the Appellant’s second motion for extension of time within which to

file the brief until March 10, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Alan N. Magenheim, attorney for Appellant’s,

prepare the brief for Appellant’s and forward the same to this Court on or before March 10,

2017.


               IT IS SO ORDERED this 22nd day of February, 2017.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.